                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 1 of 19



                                    1   DISABILITY RIGHTS ADVOCATES
                                        Stuart Seaborn (Bar No. 198590)
                                    2   Michelle Iorio (Bar No. 298252)
                                        Melissa Riess (Bar No. 295959)
                                    3   Rebecca Serbin (NY State Bar No. 5273255)*
                                        2001 Center Street, Fourth Floor
                                    4   Berkeley, California 94704-1204
                                        Telephone: (510) 665-8644
                                    5   Facsimile: (510) 665-8511
                                        sseaborn@dralegal.org
                                    6   miorio@dralegal.org
                                        mriess@dralegal.org
                                    7   rserbin@dralegal.org
                                    8   Attorneys for Plaintiffs
                                        *Admitted Pro Hac Vice
                                    9
                                   10   FOLGER LEVIN LLP
                                        Jiyun Cameron Lee (CSB No. 161667, jlee@folgerlevin.com)
                                   11   Marie Jonas (CSB No. 278952, mjonas@folgerlevin.com)
                                   12   199 Fremont Street, 20th Floor
                                        San Francisco, CA 94105
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13   Telephone: 415.625.1050
                                        Facsimile: 415.625.1091
                                   14
         (510) 665-8644




                                        Attorneys for Defendant LYFT, INC.
                                   15
                                                                     UNITED STATES DISTRICT COURT
                                   16
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   17

                                   18

                                   19
                                        INDEPENDENT LIVING RESOURCE                       Case No. 3:19-CV-01438-WHA
                                   20   CENTER SAN FRANCISCO, a California
                                        non-profit corporation, JUDITH SMITH, an          JOINT PROPOSED FINAL PRETRIAL
                                   21   individual, JULIE FULLER, an individual,          ORDER
                                        SASCHA BITTNER, an individual, TARA
                                   22   AYRES, an individual, and COMMUNITY               Judge: Hon. William Alsup
                                        RESOURCES FOR INDEPENDENT                         Final Pre-Trial Conference: March 17, 2021
                                   23   LIVING, a California non-profit corporation;      Courtroom: 12 – 19th Floor
                                   24                  Plaintiffs,
                                   25          v.
                                   26   LYFT, Inc., a Delaware corporation;
                                   27   Defendant.
                                   28
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 2 of 19



                                    1           Following is the Joint Proposed Final Pretrial Order to be considered at the Final Pretrial
                                    2   Conference in this case set for March 17, 2021 at 2:00 PM.

                                    3   I.      CLAIMS AND DEFENSES WHICH REMAIN TO BE DECIDED

                                    4           A.      Plaintiffs’ Brief Description of Claims and Defenses

                                    5           Lyft operates an on-demand, app-based transportation service that since 2012 has become

                                    6   a major source of transit in the Bay Area and around the country. Lyft has used a wide variety of

                                    7   tools, from technology to marketing to partnerships with rental car companies, to build a

                                    8   transportation service on which passengers can rely at any time of day or night, anywhere in San

                                    9   Francisco, Alameda, and Contra Costa Counties (the “Bay Area Counties”). A Lyft passenger in
                                   10   the Bay Area Counties could expect to wait a few minutes for their standard Lyft ride to arrive.
                                   11   On the other hand, Lyft offered no wheelchair accessible vehicle (“WAV”) service in the Bay
                                   12   Area Counties at the time this case was filed. See infra Stipulated Fact No. 14. Three months
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13   after Plaintiffs filed this action, Lyft launched a limited, five-vehicle pilot program offering
                                   14   WAV service only to passengers in San Francisco with limited service hours. Id. This pilot
         (510) 665-8644




                                   15   program has been cut back—to two vehicles at the close of discovery, and Lyft continues to offer
                                   16   no WAV service whatsoever in Alameda and Contra Costa Counties. ECF No. 108-3
                                   17   (Declaration of I. Gerundio) at ¶ 17; Stip. Fact No. 17.
                                   18           At summary judgment this Court found that Plaintiffs, who are persons with disabilities
                                   19   under Title III of the ADA, had demonstrated that Lyft, an entity covered by the ADA’s Title III,

                                   20   had a discriminatory policy, practice or procedure. ECF No. 92 (MSJ Order) at 4–5. The Court

                                   21   also found that Plaintiffs have standing to challenge this discrimination, and that Plaintiffs have

                                   22   identified possible policies, practices or procedures—i.e., proposed reasonable modifications—

                                   23   that would address Lyft’s discriminatory policy. Id. at 5, 11–12. 1 These proposed modifications

                                   24   include the possibility of Lyft entering into a contractual agreement with a rental car provider to

                                   25   make WAVs available to drivers (“rental model”), or a combination of the rental model,

                                   26

                                   27   1
                                         Despite Lyft’s attempt to relitigate issues decided at summary judgment, the Court found that
                                   28   Plaintiffs did propose reasonable modifications and that the proposal was sufficient to satisfy
                                        Rule 65 redressability/specificity requirements. See ECF No. 92 (MSJ Order) at 4–5,11–12.

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                  1
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 3 of 19



                                    1   partnerships with third party WAV providers, and incentives to encourage drivers to provide
                                    2   WAV rides. ECF No. 92 (MSJ Order) at 5. Lyft has implemented some form of these proposed
                                    3   modifications in other cities and had plans to provide the rental model in the Bay Area. Id. at 7–
                                    4   9.
                                    5           Thus, because the Court established that Lyft’s failure to make reasonable modifications
                                    6   to its policies, practices and procedures necessary to provide wheelchair accessible service in the
                                    7   three Bay Area counties is discrimination in violation of the ADA, the only issue left to be tried
                                    8   is whether the proposed modifications are reasonable. Under Title III of the ADA, Plaintiff must
                                    9   first demonstrate that requested modification are reasonable. See Lopez v. Catalina Channel
                                   10   Express, Inc., 974 F.3d 1030, 1036 (9th Cir. 2020) (citing Lentini v. Cal.Center for the Arts, 370
                                   11   F.3d 837, 845 (9th Cir. 2004) and Johnson v. Gambrinus Co./Spoetzl Brewery, 116 F.3d 1052,
                                   12   1059 (5th Cir. 1997)). This is a light burden. Plaintiffs need only show that the requested
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13   modifications are reasonable in the general sense or “in the run of cases.” See Lopez, 974 F.3d at
                                   14   1036 (recognizing that Ninth Circuit adopts the burden shifting analysis for reasonable
         (510) 665-8644




                                   15   modification cases adopted by the Fifth Circuit in Johnson); Johnson, 116 F.3d at 1058 (a
                                   16   plaintiff meets the burden of proof on reasonableness putting forth evidence of an
                                   17   accommodation that is generally reasonable, or reasonable “in the run of cases.”). Once
                                   18   Plaintiffs have done so, the ultimate burden of persuasion shifts to Lyft to prove that the
                                   19   requested modifications would fundamentally alter Lyft’s business. See Lopez, 974 F.3d at
                                   20   1036. 2 At summary judgment, this Court rejected Lyft’s argument that providing WAV service
                                   21   through the methods proposed would fundamentally alter Lyft’s business, reminding Lyft that
                                   22   the only way it could meet its burden here is to prove that providing Plaintiffs’ requested
                                   23

                                   24   2
                                          Defendant’s attempt to import the burden shifting approach discussed in a failure to engage in
                                   25   the interactive process/employment claim under Title I of the ADA (see Snapp v. United Transp.
                                        Union, 889 F.3d 1088, 1099–1101 (9th Cir. 2018) has absolutely no basis here where Plaintiffs
                                   26   make reasonable modification claims under Title III. Nor have Defendants provided any support
                                        whatsoever for their assertion that burdens identified by the Ninth Circuit for addressing
                                   27   reasonable modification claims under Title III somehow disappear at trial. Plaintiffs do not seek
                                        to avoid meeting their burden on the reasonableness of the modifications sought. The evidence
                                   28   will demonstrate that they have more than met that burden, which requires a showing that the
                                        proposed modifications are reasonable in the run of cases.

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                 2
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 4 of 19



                                    1   modifications would be cost prohibitive. ECF No. 92 (MSJ Order) at 9–10.
                                    2           Thus, the only issues remaining to be tried are whether Plaintiffs have shown that the
                                    3   modifications they seek are reasonable in the run of cases, and, if so, whether Lyft has met its
                                    4   ultimate burden of persuading the Court that such modifications are cost prohibitive.
                                    5           B.      Defendant’s Brief Description Of Claims And Defenses
                                    6           Lyft operates a multi-sided technology platform that, among other things, connects
                                    7   people looking for a driver with people who are willing to drive them. Lyft uses computer
                                    8   algorithms to match independent drivers and riders in the same area efficiently, like “brokers” do
                                    9   in many industries. Lyft’s platform is a digital marketplace; drivers and riders are free to
                                   10   participate at times and places of their choosing. Lyft does not own or lease any vehicles used for
                                   11   ridesharing on the Lyft platform, nor does it set any schedules or establish any routes for the
                                   12   drivers. Like other platform companies, the key to its business model and success is the density
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13   of supply and demand. Unlike some platform companies, however, Lyft’s success depends on
                                   14   the density of supply and demand in specific geographic areas.
         (510) 665-8644




                                   15           On Lyft’s ridesharing platform, Lyft does not guarantee any particular wait time to riders,
                                   16   nor does it guarantee that a ride or a particular vehicle will be available. Instead, the
                                   17   determination of how quickly or reliably a rider may be able to obtain a type of ride of her
                                   18   choosing depends on the supply of drivers near her location who are available to meet her ride
                                   19   request when she makes the request.
                                   20           In this lawsuit, Plaintiffs claim that Lyft engages in discrimination by failing to provide
                                   21   WAV service on its platform. Importantly, Plaintiffs do not claim that there exists a ready supply
                                   22   of WAVs on or off the Lyft platform to provide the on-demand ridesharing service they want.
                                   23   Instead, Plaintiffs’ theory is that regardless of the existence of supply or demand for WAVs, the
                                   24   ADA obligates Lyft to ensure that they can request a WAV when they want it, where they want
                                   25   it, and how they want it, within certain guaranteed wait times. 3
                                   26
                                        3
                                         Under Ninth Circuit authority, the ADA does not require Lyft to guarantee a service for
                                   27   Plaintiffs by creating an adequate supply of WAVs. See Weyer v. Twentieth Century Fox Film
                                        Corp., 198 F.3d 1104, 1115 (9th Cir. 2000). “Th[e] [ADA] does not require provision of
                                   28   different goods or services, just nondiscriminatory enjoyment of those that are provided.”


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                  3
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 5 of 19



                                    1           The statutory basis for Plaintiffs’ claim is 42 U.S.C. § 12182(b)(2)(A)(ii), which defines
                                    2   discrimination to include “a failure to make reasonable modifications in policies, practices, or
                                    3   procedures, when such modifications are necessary to afford such goods, services, facilities,
                                    4   privileges, advantages, or accommodations to individuals with disabilities.” In the Court’s Order
                                    5   re Motions for Summary Judgment [Dkt. 92] (“MSJ Order”), the Court rejected the incentive and
                                    6   partner models suggested by Plaintiffs, but left open for exploration at trial a “rental” model or
                                    7   some combination of methods as “reasonable modifications.”
                                    8           The focus of the trial, therefore, is whether Plaintiffs can prove that Lyft failed to make
                                    9   reasonable modifications in policies, practices, or procedures that would be effective in
                                   10   delivering the WAV service they want. 4 The first step for Plaintiffs is to identify the particular
                                   11   modification(s) in policies, practices, or procedures that they claim will deliver the “wait times”
                                   12   and “benchmarks of reliability” they seek throughout the three Bay Area Counties. The need to
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13   identify the requested modification at issue was made clear in the Court’s MSJ Order: “without
                                   14   more specific evidence regarding, for example, how a different combination of these proposed
         (510) 665-8644




                                   15   methods would be implemented in the Bay Area, the supply of WAV drivers that could be
                                   16   deployed, or the financial costs of doing so, it is unclear whether the proposed modifications are
                                   17   reasonable.” See MSJ Order [Dkt. 92] at 9:19-22. The burden to identify the specific
                                   18   modification sought is on Plaintiffs. See Snapp v. United Transp. Union, 889 F.3d 1088, 1099-
                                   19   1101 (9th Cir. 2018) (under Title I of the ADA, it is the employee’s burden to prove at trial, by a
                                   20   preponderance of the evidence, that the employer could have made a reasonable accommodation
                                   21

                                   22   Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc., 603 F.3d 666, 671 (9th Cir.
                                        2010). That Lyft offers WAV service in certain cities in response to State or local regulations
                                   23   does not change Lyft’s obligations under the ADA. In enacting the ADA, Congress made clear
                                        state and local authorities may enact laws that provide greater protections than offered under the
                                   24   ADA. 42 U.S.C. § 12201(b). But nothing in the ADA suggests that Congress intended those
                                        local laws would, in turn, modify a private entity’s obligations under the ADA.
                                   25
                                        4
                                          In Part I.A above, Plaintiffs suggest that the Court has already found Lyft liable for
                                   26   discrimination. Not so: the definition of discrimination at issue in this case is the failure to make
                                        a requested reasonable modification in policies, practices, or procedures, that is necessary to
                                   27   afford Plaintiffs access to Lyft’s ridesharing platform. See 42 U.S.C. § 12182(b)(2)(A)(ii). Until
                                   28   Plaintiffs can meet their burden of proving the necessary elements, no finding of discrimination
                                        can be made.

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                    4
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 6 of 19



                                    1   that would have enabled him to perform the essential functions of his job, even in cases where
                                    2   the employer had failed to engage in an interactive process); Wong v. Regents of the Univ. Of
                                    3   Cal., 192 F.3d 807, 816 (9th Cir. 1999) (a plaintiff bears the burden of producing evidence that a
                                    4   reasonable modification exists); Galvez v. Auto. Club of S. Cal., No. SA CV 16-0887-DOC
                                    5   (KESx), 2017 U.S. Dist. LEXIS 214650, at *17 (C.D. Cal. May 5, 2017) (a plaintiff’s failure to
                                    6   identify the specific policy change he is requesting is fatal to his claim).
                                    7           Plaintiffs must then prove that the specific modification(s) they have identified are
                                    8   “reasonable”: 5 “the determination of whether a particular modification is ‘reasonable’ involves a
                                    9   fact-specific, case-by-case inquiry that considers, among other factors, the effectiveness of the
                                   10   modification in light of the nature of the disability in question and the cost to the organization
                                   11   that would implement it.” Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1083 (9th Cir.
                                   12   2004). At trial, the burden is on Plaintiffs to prove every essential element of their claim. Id., at
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13   1082.
                                   14           Unlike at summary judgment, Plaintiffs cannot merely meet their trial burden by showing
         (510) 665-8644




                                   15   that the requested modifications are reasonable in the “general sense” or “in the run of cases.” 6
                                   16   At trial, the burden-shifting framework applicable at the summary judgment stage falls away.
                                   17   Snapp, 889 F.3d at 1101-02 (“[b]ecause burden shifting frameworks like those articulated in US
                                   18   Airways and McDonnell Douglas are merely analytical tools for focusing arguments, they
                                   19

                                   20   5
                                          Under the ADA, “reasonableness” is an element of Plaintiffs’ claim, and is separate from undue
                                        hardship, which is an affirmative defense that is available under Title I and actions involving the
                                   21   failure to provide auxiliary aids and services. As the Supreme Court has held, “reasonable,” in
                                   22   ordinary English, is not the same as “undue financial burden.” US Airways, Inc. v. Barnett, 535
                                        U.S. 391, 401 (2002). In ordinary English, “reasonable” means “not extreme or excessive,”
                                   23   “moderate,” or “inexpensive.” See https://www.merriam-webster.com/dictionary/reasonable (last
                                        visited February 8, 2021).
                                   24   6
                                          Even if the Court were to apply the summary judgment cases cited by Plaintiff in Part I.A
                                   25   above, Plaintiffs could not meet their burden. For example, in Lopez, the Ninth Circuit affirmed
                                        the district court’s dismissal of the plaintiff’s action based on the district court’s finding that
                                   26   while the plaintiff had identified the architectural barrier, he failed to submit evidence “on the
                                        question of whether remediating the problem is readily achievable,” including evidence of cost.
                                   27   974 F.3d at 1038. The same is true here: while Plaintiffs have identified the problem as the lack
                                   28   of WAVs on the Lyft platform, Plaintiffs have no evidence as to how the problem can be solved
                                        with a modification in a policy, practice or procedure that is reasonable in cost.

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                    5
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 7 of 19



                                    1   typically fall away at the end of the analysis and leave the ultimate burden of proof (the burden
                                    2   of persuasion) on the plaintiff”); Costa v. Desert Palace, Inc., 299 F.3d 838, 855-56 (9th Cir.
                                    3   2002), aff’d, 539 U.S. 90 (2003). Applying the summary judgment burden-shifting framework at
                                    4   trial would constitute an impermissible “departure from the ADA itself which does not place the
                                    5   burden of disproving a reasonable accommodation on the [defendant], but rather, expressly
                                    6   places the burden to prove only the affirmative defense.’” Snapp, 899 F.3d at 1100. Plaintiffs
                                    7   thus cannot shift the burden on Lyft to prove a negative. Id. at 1098 (if burden were shifted at
                                    8   trial and the employer failed to meet the burden, the net effect may be a finding of liability
                                    9   without identifying an accommodation); Dalberg v. Avis Rent a Car Sys., Inc., 92 F. Supp. 2d
                                   10   1091, 1108 (D. Colo. 2000) (on summary judgment: “if the court were to accept Dahlberg’s
                                   11   argument, the effect would be to foist onto Avis the burden of proving that there are no
                                   12   reasonable modifications”). Instead, it is Plaintiffs who must carry their ultimate burden of
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13   persuasion on their claim of discrimination, and prove, by a preponderance of the evidence, that
                                   14   Lyft discriminated against them by failing to make a specific and identifiable modification that is
         (510) 665-8644




                                   15   both reasonable and effective. Snapp, 889 F.3d at 1101-02.
                                   16           If Plaintiffs can meet their burden, then the burden will shift to Lyft to show that “making
                                   17   such modifications would fundamentally alter the nature of [its] goods, services, facilities,
                                   18   privileges, advantages, or accommodations.” 42 U.S.C. § 12182(b)(2)(A)(ii). 7
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25
                                        7
                                          In its MSJ Order, this Court did not grant summary judgment on Lyft’s affirmative defense of
                                   26   fundamental alteration. See MSJ Order [Dkt. 92] at 12:4-10. If Plaintiffs can meet their burden of
                                        establishing a reasonable modification at trial – which, as the Court stated in its order, was the
                                   27   purpose of holding a trial – then Lyft should have an opportunity to submit evidence on its
                                   28   affirmative defense of fundamental alteration in direct response to the particular reasonable
                                        modification identified by Plaintiffs.

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                6
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 8 of 19



                                    1   II.      STATEMENT OF ALL RELIEF SOUGHT
                                    2            A.      Plaintiffs’ Statement Of Relief Sought 8:
                                    3            Plaintiffs seek the following remedies:
                                    4         1. Declaratory relief stating that Lyft is discriminating in violation of Section 12184 of the
                                    5            ADA by failing to provide wheelchair accessible vehicles in Alameda, Contra Costa, and
                                    6            San Francisco Counties, and that Lyft can reasonably modify its policies, practices, and
                                    7            procedures to provide such service through a combination of making WAVs available for
                                    8            rental through contracts with rental car companies, contracts with third party providers of
                                    9            accessible transportation, and by incentivizing Lyft drivers to provide WAV rides.
                                   10         2. An injunction with the following elements:
                                   11                 a. Requirement for Lyft to provide wheelchair accessible service in Alameda,
                                   12                    Contra Costa, and San Francisco Counties with benchmarks for reasonable wait
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13                    times no longer than those set by the California Public Utilities Commission to
                                   14                    qualify companies for exemption from payment into the Access Fund, as well as
         (510) 665-8644




                                   15                    benchmarks for reasonable reliability;
                                   16                 b. A process for the parties to revisit the wait time and reliability benchmarks
                                   17                    annually, based on data gathered during implementation, with the assistance of a
                                   18                    neutral third party agreed to by the parties or appointed by the Court;
                                   19                 c. The Court maintains jurisdiction over the suit for four years; 9
                                   20                 d. Removal of the requirement for users of the Lyft App to toggle “Access Mode” to
                                   21                    see that WAV service is among the services offered in the Bay Area Counties.
                                   22

                                   23
                                        8
                                   24    Defendant asserts that Plaintiffs’ proposed injunction runs afoul of Rule 65, and that Plaintiffs
                                        must identify at trial the specific modifications Lyft must make to comply with the injunction,
                                   25   such as the number of WAV vehicles Lyft must place on the road. In its Summary Judgment
                                        order, the Court addressed and rejected the argument that a proper injunction in this case would
                                   26   need to require a description of how Lyft must enforce that injunction. ECF No. 92 at 11.
                                        9
                                   27    Lyft correctly identifies that the CPUC Access Fund program sunsets in 2026. Plaintiffs do not
                                        seek an injunction that extends beyond 2025, and Plaintiffs’ proposed injunction builds in the
                                   28   possibility that the feasibility or cost of offering WAV service in the Bay Area Counties may
                                        change in the future.

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                   7
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 9 of 19



                                    1           B.       Lyft’s Response:
                                    2           Plaintiffs confuse this proceeding – which is a lawsuit under the federal ADA – with the
                                    3   ongoing state regulatory proceeding before the California Public Utilities Commission. 10 Their
                                    4   proposed form of relief fails to meet the requirements for enforceable injunctive relief for at least
                                    5   three reasons.
                                    6           First, Plaintiffs are not entitled to seek an injunction based on the California Public
                                    7   Utilities Code for an alleged violation of the federal ADA. “A court must limit the conduct it
                                    8   enjoins to that which is found to have been ‘pursued [or] persuasively to be related to the proven
                                    9   unlawful conduct.’” Nelson v. Int’l Bhd. of Elec. Workers, Local Union No. 46, 899 F.2d 1557,
                                   10   1564 (9th Cir. 1990).
                                   11           Second, the injunction must be “tailored to eliminate only the specific harm alleged.”
                                   12   Lamb-Weston, Inc. v. McCain Foods, Ltd., 941 F.2d 970 at 973, (9th Cir. 1991). Here, the harm
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13   alleged is the failure to make reasonable modifications in policies, practices, or procedures (see
                                   14   42 U.S.C. § 12182(b)(2)(A)(ii)), not the failure to meet wait time criteria that have yet to be
         (510) 665-8644




                                   15   established by the CPUC. As the Ninth Circuit has made clear, Section 12182(b)(2)(A)(ii) only
                                   16   requires those modifications that are reasonable, and does not require “any and all possible
                                   17   accommodations that would provide full and equal access” to individuals with disabilities.
                                   18   Baughman v. Walt Disney World Co., 685 F.3d 1131, 1135 (9th Cir. 2012). The focus of the
                                   19   injunction must therefore be on the precise nature of the reasonable modifications to policies,
                                   20   practices, or procedures to be implemented, rather than on the results to be achieved from some
                                   21   unidentified modifications.
                                   22           Third, the proposed injunction does not tell Lyft what “reasonable modifications” it must
                                   23   make to comply with its terms. See Fed. R. Civ. Pro. 65(d)(1) (every injunction must “state its
                                   24   terms specifically” and “describe in reasonable detail—and not by referring to the complaint or
                                   25   other document—the act or acts restrained or required”). As the Supreme Court has held, “the
                                   26
                                        10
                                   27      The California legislature made clear that the regulatory actions of the CPUC were not
                                        intended to change a company’s obligations under the ADA. See Cal. Pub. Util. Code
                                   28   § 5440.5(d) (“Nothing in this section shall . . . be construed to expand . . . obligations, if any, of a
                                        transportation network company under existing . . . federal disability access laws.”).

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                  8
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 10 of 19



                                    1   specificity provisions of Rule 65(d) are no mere technical requirements. The Rule was designed
                                    2   to prevent uncertainty and confusion on the part of those faced with injunctive orders, and to
                                    3   avoid the possible founding of a contempt citation on a decree too vague to be understood.”
                                    4   Schmidt v. Lessard, 414 U.S. 473, 476 (1974); see also Fortyune, 364 F.3d at 1086-87
                                    5   (approving the district court’s injunction requiring the theater defendant to “modify its policies
                                    6   regarding companion seating to ensure that a companion of a wheelchair-bound patron be given
                                    7   priority in the use of companion seats . . . [up until] ten (10) minutes prior to show time” as
                                    8   giving the defendant notice of what the injunction actually prohibits).
                                    9           If Plaintiffs cannot identify at trial the reasonable modification that will deliver reliable
                                   10   WAV service within the wait times they seek, that should end this case.
                                   11   III.    ALL STIPULATED FACTS
                                   12                   1.       Plaintiffs Judith Smith, Tara Ayres, Julie Fuller, and Sascha Bittner are
                                                                 each individuals with a disability under the Americans with Disabilities
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13                            Act.
                                   14                   2.       The individual Plaintiffs each reside within the three Bay Area Counties.
         (510) 665-8644




                                   15                   3.       Plaintiff Independent Living Resource Center San Francisco (“ILRC”) is a
                                                                 disability rights organization located in San Francisco, California.
                                   16
                                                        4.       Plaintiff Community Resources for Independent Living (“CRIL”) is a
                                   17                            disability rights advocacy and support organization located in Hayward,
                                                                 California.
                                   18
                                                        5.       Lyft is a San Francisco-based company that launched its peer-to-peer
                                   19                            marketplace for on-demand ridesharing in 2012.
                                   20                   6.       Lyft operates a ridesharing platform through the Lyft App (“App”).
                                   21                   7.       Lyft’s ridesharing marketplace is generally available throughout San
                                                                 Francisco, Alameda, and Contra Costa Counties (the “Bay Area
                                   22                            Counties”).
                                   23                   8.       In the Bay Area Counties, Lyft offers the following ride “modes,” among
                                                                 others: (a) Standard (its classic rideshare option), (b) XL (larger vehicles
                                   24                            for up to 6 riders), (c) Lux (high-end or luxury vehicles), (d) Lux Black
                                                                 (high-end or luxury black car), and (e) Lux Black XL (high-end or luxury
                                   25                            black SUV for up to 6 riders).
                                   26                   9.       Lyft offers Standard mode in all regions, but does not offer the other
                                                                 modes in all regions. Lyft typically launches a new mode, such as XL or
                                   27                            Lux, once it determines that it has a sufficient number of cars already on
                                                                 its platform that meet the requirements for that mode.
                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                    9
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 11 of 19



                                    1                   10.      When a mode is available on the platform in a region, riders are able to
                                                                 request a ride in that “mode” at any time, 24 hours a day, but Lyft makes
                                    2                            no guarantee that the ride request will be matched or that a driver will be
                                                                 available or accept the ride request.
                                    3
                                                        11.      Wheelchair accessible vehicles (“WAVs”) are specialized vehicles built to
                                    4                            accommodate fixed-frame wheelchairs. WAVs are more expensive than
                                                                 comparable non-WAV vehicles, have higher gas mileage than comparable
                                    5                            non-WAV vehicles, and have higher insurance costs than comparable non-
                                                                 WAV vehicles.
                                    6
                                                        12.      Lyft offers WAVs on its platform in markets that have regulatory
                                    7                            requirements or where it has a partnership with a transit agency.
                                    8                   13.      As of January 2021, Lyft offers WAV service (called “Access” mode) in
                                                                 nine cities in the United States: Boston, Massachusetts; Chicago, Illinois;
                                    9                            Dallas, Texas; Los Angeles, California; New York, New York;
                                                                 Philadelphia, Pennsylvania; Portland, Oregon; Phoenix, Arizona; and San
                                   10                            Francisco, California.
                                   11                   14.      After Plaintiffs filed their Complaint, Lyft launched a WAV pilot in San
                                                                 Francisco (“SF WAV Pilot”) in July 2019 by contracting with First
                                   12                            Transit, Inc.
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13                   15.      First Transit employs the drivers who drive the WAVs, and is responsible
                                                                 for training the WAV drivers in the proper use of the equipment and in
                                   14                            providing assistance to riders.
         (510) 665-8644




                                   15                   16.      The WAVs used in the SF WAV pilot are fully dedicated to providing
                                                                 WAV rides only.
                                   16
                                                        17.      Lyft does not offer WAV service in Alameda or Contra Costa Counties.
                                   17

                                   18   IV.     FACTUAL ISSUES WHICH REMAIN TO BE TRIED
                                   19           A.      Plaintiffs’ Proposed List of Issues
                                   20          The following facts were determined in the Court’s Order on the Parties’ Cross Motions
                                        for Summary Judgment 11
                                   21
                                                        1.       Lyft currently uses three models for providing WAV service—the
                                   22                            “Partner” model, “Rental” model, and using incentives and marketing to
                                                                 attract potential drivers (what Lyft refers to as the “Organic Driver”
                                   23                            model).
                                   24                   2.       Under the “Partner” model, Lyft contracts with a third-party company to
                                                                 provide WAVs. The third-party company employs the drivers who drive
                                   25

                                   26
                                        11
                                   27     Plaintiffs list these facts already included in the Court’s Summary Judgment Order, ECF No.
                                        92, for the sake of efficiency. Defendant declined to create a joint list of previously recognized
                                   28   facts or to stipulate to these background facts to which the parties previously stipulated at
                                        Summary Judgment.

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                 10
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 12 of 19



                                    1                            the WAVs, and is responsible for training the WAV drivers in the proper
                                                                 use of the equipment and in providing assistance to riders.
                                    2
                                                        3.       Under the “Rental” model, Lyft contracts with a rental car provider that
                                    3                            acquires WAVs and offers them for rent to independent contractor drivers.
                                    4                   4.       Under the “Organic Driver” model, drivers who own or have access to
                                                                 WAVs are incentivized to accept WAV rides on the Lyft platform through
                                    5                            bonuses.
                                    6                   5.       The three models may be used independently or in conjunction with one
                                                                 another.
                                    7
                                                        6.       Lyft has estimated that it could recoup between $17 and 22 million in
                                    8                            WAV offset from the California Public Utilities Commission (“CPUC”)
                                                                 statewide.
                                    9
                                                        7.       The First Transit vehicles in the SF WAV Pilot are available from 7am to
                                   10                            midnight, and rides must originate in San Francisco.
                                   11                   8.       Lyft currently pays $58.62 per hour per vehicle for the SF WAV Pilot.
                                   12                   9.       Until March 2020, Lyft planned to launch a Rental Pilot program (“Rental
                                                                 Pilot”) in the three Bay Area Counties in 2020.
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13
                                                        10.      Lyft provides WAV service in New York City through a combination of
                                   14                            the “Partner” model, “Rental” model, and “Organic Driver” model.
         (510) 665-8644




                                   15                   11.      From October 2019 to March 2020, Lyft subsidized approximately $200
                                                                 for each WAV ride in New York.
                                   16

                                   17         Offering WAV service through the “Rental” model or a hybrid of multiple models is
                                        reasonable in the run of cases
                                   18

                                   19           “Rental” Model

                                   20                   12.      Lyft planned to launch the Rental Pilot using Lyft’s Rental Model through
                                                                 a partnership with Hertz.
                                   21
                                                        13.      Lyft planned to include 65 vehicles in the Rental Pilot. These vehicles
                                   22                            would serve all three Bay Area Counties.

                                   23                   14.      Lyft evaluated the geographic size of the Bay Area Counties compared to
                                                                 the five boroughs of New York City, and the density of likely demand
                                   24                            within the three Bay Area Counties to determine that these 65 vehicles
                                                                 would likely cover about 80% of demand for WAV rides.
                                   25
                                                        15.      Lyft estimated that the total cost to Lyft of the Rental Program, including
                                   26                            driver incentives and subsidizing each of the 65 vehicles approximately
                                                                 $980 per month, was one million dollars a year.
                                   27
                                                        16.      Lyft planned to configure the Rental Pilot vehicles so that they could also
                                   28                            be cross dispatched to provide Lyft’s XL service mode to make the
                                                                 vehicles a more attractive proposition for renters.

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                               11
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 13 of 19



                                    1           “Partner” Model
                                    2                   17.      In markets where Lyft must meet wait time (“ETA”) requirements, Lyft
                                                                 relies in part on a “Partner” model.
                                    3
                                                        18.      Currently, where Lyft uses the Partner model, Lyft states that the cost per
                                    4                            ride exceeds the revenue collected by at least $100, resulting in Lyft
                                                                 effectively subsidizing the rides for WAV passengers by that amount. For
                                    5                            example, in February 2020, of the seven WAV markets where Lyft offered
                                                                 WAV service at least in part using the partner model, five markets (New
                                    6                            York, Boston, Dallas, Los Angeles, and San Francisco) had a per-ride cost
                                                                 in excess of $100. Four markets had a per ride cost over $150. San
                                    7                            Francisco and Los Angeles had a per ride cost in excess of $900 and $200,
                                                                 respectively.
                                    8
                                                        19.      The amount Lyft has paid per ride in San Francisco and Los Angeles does
                                    9                            not factor in the potential for Lyft to receive offsets for some or all of
                                                                 those costs.
                                   10
                                                        20.      When Lyft launched its SF WAV Pilot using the Partner model, it
                                   11                            consisted of five First Transit vehicles.
                                   12                   21.      During the COVID-19 pandemic, the pilot consisted of two First Transit
                                                                 vehicles (as of July 2020).
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13
                                                        22.      In the cities where Lyft uses the “Partner” model, it pays the third-party
                                   14                            Partner company between $40 and $60 an hour per vehicle.
         (510) 665-8644




                                   15                   23.      The amount Lyft pays per hour per vehicle does not factor in any
                                                                 passenger fares Lyft receives during that hour.
                                   16
                                                        24.      In December 2019, Lyft began a process of revaluating its contracts,
                                   17                            including its contract with First Transit.
                                   18                   25.      The average wait times for the SF WAV pilot have become shorter over
                                                                 time. The average weekday wait time for the SF WAV pilot in mid-
                                   19                            August 2019, when the program consisted of 5 vehicles, was 27 minutes.
                                                                 In July 2020, when the program consisted of 2 vehicles, the average wait
                                   20                            time for the SF WAV pilot was 11 minutes.
                                   21                   26.      Lyft has identified that a potential way to lower the cost of offering WAV
                                                                 service is to cross dispatch WAV vehicles, allowing them to accept rides
                                   22                            from both WAV and non-WAV passengers.
                                   23                   27.      Lyft does not cross-dispatch the vehicles involved in the SF WAV Pilot.
                                   24                   28.      Lyft attributes at least some of this improvement in wait times to changing
                                                                 the placement of the First Transit vehicles.
                                   25
                                                        29.      Between July 2019 and July 2020, 215 unique users used the SF WAV
                                   26                            pilot.
                                   27           WAV Demand
                                   28                   30.      Lyft has identified increasing demand for WAV service as a way of
                                                                 decreasing the cost of offering WAV service.

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                  12
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 14 of 19



                                    1                   31.      Lyft has not taken a number of steps it knows are likely to increase
                                                                 demand for the SF WAV Pilot including advertising the program.
                                    2
                                                        32.      In order to see that “Access Mode” is an option for passengers in San
                                    3                            Francisco, a passenger must first toggle “Access Mode” under the
                                                                 “Settings” menu in the Lyft App.
                                    4
                                                        33.      In New York City, Lyft removed the need for passengers to toggle
                                    5                            “Access Mode” in order to see that WAV service is an option on the Lyft
                                                                 App, and saw demand for WAV service approximately double.
                                    6
                                                        34.      While Lyft has considered removing the need to toggle “Access Mode” in
                                    7                            the Bay Area, it has yet to do so.
                                    8           “Organic Driver” Model
                                    9                   35.      Lyft does not currently allow “Organic Drivers,” drivers who own or have
                                                                 access to WAV vehicles independently of any rental program arranged by
                                   10                            Lyft, to provide WAV service in any of the three Bay Area Counties.
                                   11                   36.      Lyft has taken no steps to attempt to recruit “Organic Drivers” to provide
                                                                 WAV service in any of the three Bay Area Counties.
                                   12
                                                        37.      Lyft has provided no data about the number of WAV vehicles that exist in
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13                            the Bay Area Counties.
                                   14           California Public Utilities Commission Offset
         (510) 665-8644




                                   15                   38.      In California, including in the three Bay Area Counties, the California
                                                                 Public Utilities Commission (“CPUC”) collects a 10-cent fee on every
                                   16                            rideshare ride, including those provided by Lyft. The fees are collected
                                                                 into what is known as the TNC Access for All Fund.
                                   17
                                                        39.      If a rideshare company offers WAV service that meets the CPUC
                                   18                            requirements in any California county, it can receive an offset for the
                                                                 funds it spends to offer WAV service.
                                   19
                                                        40.      The CPUC has yet to establish final wait time requirements to qualify for
                                   20                            this offset, but has established interim standards. Companies can apply for
                                                                 retroactive offsets of prior expenditures by showing they have met the
                                   21                            interim standards, and that they have improved their service quarter over
                                                                 quarter.
                                   22
                                                        41.      The CPUC plans to evaluate data from this interim phase to establish a
                                   23                            final set of wait time requirements for qualifying for the offset.
                                   24                   42.      In addition to the offset standards, the CPUC has also established
                                                                 standards for rideshare companies to qualify for an exemption from the
                                   25                            10-cent per ride fee. If a company can show it met these exemption wait
                                                                 time standards for a full year in a given county, it can be exempt from
                                   26                            paying the 10-cent per ride fee for the next year in that county
                                   27                   43.      For the third quarter of 2019, Lyft sought approximately $368,000 from
                                                                 the CPUC to offset the amount it had spent on the SF WAV Pilot.
                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                13
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 15 of 19



                                    1                   44.      For the fourth quarter of 2019, Lyft sought approximately $477,000 from
                                                                 the CPUC to offset the amount it had spent on the SF WAV Pilot.
                                    2
                                                        45.      For the first quarter of 2020, Lyft sought approximately $690,000 from the
                                    3                            CPUC to offset the amount it had spent on the SF WAV Pilot.
                                    4                   46.      For the second quarter of 2020, Lyft sought approximately $436,000 from
                                                                 the CPUC to offset the amount it had spent on the SF WAV Pilot.
                                    5
                                                        47.      Lyft must demonstrate that it meets the CPUC’s applicable wait time
                                    6                            requirements to qualify for the offset.
                                    7                   48.      In its application to receive retroactive offset for the first quarter of 2020,
                                                                 Lyft showed that it had provided 60% of WAV rides in San Francisco
                                    8                            within 16.2 minutes, and 100% within 45.83 minutes.
                                    9                   49.      In its application to receive offset for the second quarter of 2020, Lyft
                                                                 showed that it had provided 90% of WAV rides in San Francisco within
                                   10                            21.67 minutes, and 100% within 40.55 minutes.
                                   11                   50.      Lyft has sought CPUC offset to cover both the amount it pays to First
                                                                 Transit for the SF WAV Pilot and additional WAV-related costs such as
                                   12                            the hourly cost of Lyft personnel dedicating time to the WAV program.
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13                   51.      While Lyft emphasizes the high per-hour cost of the First Transit contract,
                                                                 and the high per-ride cost of rides provided through the SF WAV Pilot, it
                                   14                            fails to acknowledge that Lyft expects to receive all of those funds back
         (510) 665-8644




                                                                 from the CPUC in offset.
                                   15
                                                        52.      Similarly, Lyft estimated that it would be able to recoup the full cost of the
                                   16                            Rental Pilot, covering all three Bay Area counties, in CPUC offset.
                                   17           Lyft WAV Service in other Markets
                                   18                   53.      In New York, Lyft must meet ETA requirements as part of a legal
                                                                 settlement.
                                   19
                                                        54.      For June 2019, Lyft was required to offer WAV service through the five
                                   20                            boroughs, to provide 60% of WAV rides in under 15 minutes, and 90% of
                                                                 WAV rides in under 30 minutes.
                                   21
                                                        55.      Lyft self-reported that it met this requirement.
                                   22
                                                        56.      For June 2020, Lyft was required to provide 80% of WAV rides in under
                                   23                            15 minutes and 90% of WAV rides in under 30 minutes.
                                   24                   57.      Prior to the pandemic, Lyft provided around 1,000 WAV rides a week in
                                                                 New York City.
                                   25
                                                        58.      The cost to Lyft of offering WAV service in New York City has decreased
                                   26                            over time.
                                   27                   59.      In Chicago, one of Lyft’s least expensive WAV markets, Lyft uses the
                                                                 “Organic Driver” model and receives a per-ride subsidy from the City of
                                   28                            Chicago.


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                   14
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 16 of 19



                                    1                   60.      From October 2019 to March 2020, Lyft provided 3,324 WAV rides in
                                                                 Chicago using the Organic Driver model.
                                    2
                                               Additional Facts Showing Reasonableness of Providing WAV Service in the Bay Area
                                    3   Counties
                                                      61.    In March 2020, Lyft’s competitor Uber proposed a WAV plan for the Bay
                                    4                        Area Counties with wait times comparable to those in New York.
                                    5                   62.      Uber has sought CPUC offset for its WAV service meeting CPUC
                                                                 requirements in Contra Costa county from Q3 2019 through Q3 2020,
                                    6                            ranging in from approximately $24,000 to approximately $90,500.
                                    7                   63.      Uber has sought a CPUC exemption from remitting TNC Access for All
                                                                 Fund fees for Contra Costa from Q4 of 2020 through Q3 2021 based on its
                                    8                            success in meeting CPUC requirements in that county.
                                    9                   64.      Uber has sought CPUC offset for its WAV service meeting CPUC
                                                                 requirements in Alameda county from Q3 2019 through Q4 2020, ranging
                                   10                            in amounts from approximately $5,500 to approximately $405,000.
                                   11                   65.      Uber has sought CPUC offset for its WAV service meeting CPUC
                                                                 requirements in San Francisco county in Q3 and Q4 2019 and both Q2 and
                                   12                            Q3 2020. They have sought amounts from approximately $47,500 up to
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR




                                                                 approximately $350,000.
BERKELEY, CALIFORNIA 94704-1204




                                   13
                                               Lyft has not met its burden to show that the cost of providing WAV service is
                                   14
                                        unreasonable or would fundamentally alter its business
         (510) 665-8644




                                   15
                                                        66.      Lyft provided no evidence in discovery of any changes it had to make to
                                   16                            its business or of any negative financial impacts on its business of any of
                                                                 its WAV programs in other cities.
                                   17
                                                        67.      In 2018, Lyft’s revenue was $2.2 billion, representing a 103% growth rate
                                   18                            from 2017 to 2018.

                                   19                   68.      In a press release issued May 6, 2020, Lyft announced that its first quarter
                                                                 2020 revenue was $955.7 million, up 23% year over year, and that it had
                                   20                            ended the quarter with $2.7 billion in unrestricted cash, cash equivalents,
                                                                 and short-term investments.
                                   21

                                   22           B.      Defendants’ Proposed List of Issues

                                   23           With their proposed list of issues in Part IV.A above, Plaintiffs seek to, on the one hand,

                                   24   limit the Court’s factual inquiry into only those matters they deem helpful to them, while, on

                                   25   other hand, expand the Court’s inquiry into inadmissible and irrelevant matters. Plaintiffs’

                                   26   misleading characterization of evidence – including of inadmissible evidence – has no place in

                                   27   this Pre-Trial Order.

                                   28           Among Plaintiffs’ mischaracterizations is their suggestion that Lyft will be able to


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                               15
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 17 of 19



                                    1   recover the monies it spends providing WAV service in offset funds from the TNC Access for
                                    2   All Fund (the “Access Fund”). What Plaintiffs’ list of factual issues omits is that the CPUC has
                                    3   yet to approve any offsets requested by Lyft from the Access Fund, and that disability advocacy
                                    4   groups – including groups aligned with Plaintiffs and their counsel – are actively protesting
                                    5   Lyft’s offset applications. Also missing from Plaintiffs’ list of factual issues is the fact that the
                                    6   Access Fund program is temporary, and will, by its terms, sunset in January 2026. See Cal. Pub.
                                    7   Util. Code § 5440.5(e).
                                    8           The Court should reject Plaintiffs’ effort to dictate the boundaries of what facts are
                                    9   relevant for trial. Instead, Lyft proposes that the Court adopt the following as the list of factual
                                   10   issues to be tried:
                                   11                   1.       Whether Plaintiffs can identify any modification(s) to Lyft’s policies,
                                                                 practices, or procedures which, if made, will result in an on-demand
                                   12                            ridesharing service of WAVs that will be effective in delivering the wait
                                                                 times and benchmarks of reliability they seek at a cost that is reasonable.
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13
                                                                 a.      The wait times sought by Plaintiffs;
                                   14
         (510) 665-8644




                                                                 b.      The benchmarks of reliability sought by Plaintiffs;
                                   15
                                                                 c.      How Plaintiffs’ proposed modifications, which is a combination of
                                   16                                    partnerships, WAV rentals for drivers, and incentives, would be
                                                                         implemented in the Bay Area Counties;
                                   17
                                                                 d.      The estimated number of WAVs that would be needed to
                                   18                                    implement the combination of methods proposed by Plaintiffs
                                                                         throughout the Bay Area Counties;
                                   19
                                                                 e.      Whether, and where, the number of WAVs that are necessary to
                                   20                                    implement the combination of methods proposed by Plaintiffs can
                                                                         be found in the Bay Area Counties;
                                   21
                                                                 f.      Whether there exists a sufficient supply of WAV drivers who
                                   22                                    could be deployed throughout the Bay Area Counties to satisfy the
                                                                         combination of methods proposed by Plaintiffs;
                                   23
                                                                 g.      Whether the combination of methods proposed by Plaintiffs
                                   24                                    requires Lyft to purchase, lease, or otherwise pay to create a supply
                                                                         of WAVs, and if so, how many;
                                   25
                                                                 h.      Whether the combination of methods proposed by Plaintiffs will
                                   26                                    deliver the specified wait times and benchmarks of reliability
                                                                         sought;
                                   27
                                                                 i.      The estimated cost to Lyft of the combination of methods proposed
                                   28                                    by Plaintiffs;


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                                    16
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 18 of 19



                                    1                             j.     The estimated number of WAV rides Plaintiffs expect to take
                                                                         annually after the combination of methods is implemented.
                                    2
                                                        2.        Whether there exists an adequate supply of WAVs to create and sustain an
                                    3                             on-demand ridesharing platform for WAVs in the Bay Area Counties.
                                    4                   3.        Whether there exists an adequate demand for WAVs to create and sustain
                                                                  a supply of WAVs on Lyft’s ridesharing platform in the Bay Area
                                    5                             Counties.
                                    6                   4.        Whether the modification(s) requested by Plaintiffs requires Lyft to create
                                                                  a service that is fundamentally different from the supply-and-demand
                                    7                             driven ridesharing platform.
                                    8                   5.        Whether requiring Lyft to guarantee wait times and benchmarks of
                                                                  reliability is a fundamental alteration of its supply-and-demand based
                                    9                             ridesharing platform.
                                   10

                                   11

                                   12   /s/ Stuart Seaborn
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13   Attorney for Plaintiffs
                                   14   Disability Rights Advocates
         (510) 665-8644




                                        Stuart Seaborn
                                   15   Melissa Riess
                                        Rebecca Serbin
                                   16   Michelle Iorio
                                   17

                                   18
                                        /s/ Jiyun Cameron Lee
                                   19
                                        Attorney for Defendant
                                   20
                                        Folger Levin LLP
                                   21   Jiyun Cameron Lee
                                        Marie Jonas
                                   22

                                   23                                         FILER’S ATTESTATION
                                   24           Pursuant to Civil Local Rule 5-1(i), I attest that concurrence in the filing of the document
                                   25   has been obtained from each of the other Signatories.
                                   26   Dated: March 10, 2021
                                   27                                                                   /s/ Jiyun Cameron Lee
                                                                                                          Jiyun Cameron Lee
                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                               17
                                        Case 3:19-cv-01438-WHA Document 122 Filed 03/10/21 Page 19 of 19



                                    1   Appendix 1: Joint Exhibit List
                                    2   Appendix 2: Plaintiffs’ Witness List
                                    3   Appendix 3: Defendant’s Witness List
                                    4   1101688.1


                                    5

                                    6

                                    7

                                    8

                                    9
                                   10

                                   11

                                   12
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
BERKELEY, CALIFORNIA 94704-1204




                                   13

                                   14
         (510) 665-8644




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Joint Proposed Final Pre-Trial Order                                                            18
